Exhibit 10.3

TAX SHARING AGREEMENT

BY AND BETWEEN

VALERO ENERGY CORPORATION

AND

VALERO ENERGY PARTNERS LP

December 16, 2013



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

BY AND BETWEEN

VALERO ENERGY CORPORATION AND

VALERO ENERGY PARTNERS LP

Tax Sharing Agreement (the “Agreement”), dated this 16th day of December, 2013,
by and between Valero Energy Corporation (“Valero”), a Delaware corporation, and
Valero Energy Partners LP (the “Partnership”), a Delaware limited partnership.

RECITALS

WHEREAS, Valero is the common parent of an affiliated group of corporations
within the meaning of Section 1504(a) of the Code (as defined below), which
currently files a consolidated federal income tax return;

WHEREAS, the Partnership Group (as defined below) includes various entities that
may be required to join with Valero in the filing of a consolidated, combined or
unitary state tax return;

WHEREAS, the Parties wish to set forth the general principles under which they
will allocate and share various Taxes (as defined below) and related
liabilities;

WHEREAS, Valero, on behalf of itself and its present and future subsidiaries
other than the Partnership Group (“Valero Group”), and the Partnership, on
behalf of itself and its present and future subsidiaries (the “Partnership
Group”), are entering into this Agreement to provide for the allocation among
the Valero Group and the Partnership Group of all responsibilities, liabilities
and benefits relating to any Tax for which a Combined Return (as defined herein)
is filed for a taxable period including or beginning on or after the Effective
Date (as defined herein) and to provide for certain other matters;

NOW, THEREFORE, in consideration of the mutual agreements, provisions, and
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):

“Accounting Referee” is defined in Section 6.11 herein.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect for the taxable period in question.

 

2



--------------------------------------------------------------------------------

“Combined Group” means a group of corporations or other entities that files a
Combined Return.

“Combined Return” means any Tax Return (other than a Tax Return for Federal
income taxes) filed on a consolidated, combined (including nexus combination,
worldwide combination, domestic combination, line of business combination or any
other form of combination), or unitary basis that includes activities of any
member of the Valero Group and any member of the Partnership Group.

“Effective Date” means the date of the closing of the initial public offering of
common units representing limited partner interests of the Partnership.

“Final Determination” means the final resolution of any Tax (or other matter)
for a taxable period, including related interest or penalties, that, under
applicable law, is not subject to further appeal, review or modification through
proceedings or otherwise, including (i) by the expiration of a statute of
limitations or a period for the filing of claims for refunds, amending Tax
Returns, appealing from adverse determinations, or recovering any refund
(including by offset), (ii) by a decision, judgment, decree, or other order by a
court of competent jurisdiction, which has become final and unappealable,
(iii) by a closing agreement, an accepted offer in compromise, or a comparable
agreement under laws of the particular Tax Authority, (iv) by execution of a
form under the laws of a Tax Authority that is comparable to an Internal Revenue
Service Form 870 or 870-AD (excluding, however, with respect to a particular Tax
Item for a particular taxable period any such form that reserves (whether by its
terms or by operation of law) the right of the taxpayer to file a claim for
refund and/or the right of the Tax Authority to assert a further deficiency with
respect to such Tax Item for such period), or (v) by any allowance of a refund
or credit, but only after the expiration of all periods during which such refund
may be adjusted.

“Notice” is defined in Section 6.01 herein.

“Partnership Group” is defined in the Recitals to this Agreement.

“Partnership Group Combined Tax Liability” means, with respect to any Tax, the
Partnership Group’s liability for such Tax owed with respect to a Combined
Return for a taxable period, as determined under Section 3.02 of this Agreement.

“Partnership Group Deposit” is defined in Section 3.04 herein.

“Partnership Group Members” means those entities included in the Partnership
Group.

“Partnership Group Pro Forma Combined Return” means a pro forma Combined Return
or other schedule prepared pursuant to Section 3.02 of this Agreement.

“Party” means each of Valero and the Partnership, and solely for purposes of
this definition, “Valero” includes the Valero Group and the “Partnership”
includes the Partnership Group. Each of Valero and the Partnership shall cause
the Valero Group and the Partnership Group, respectively, to comply with this
Agreement.

 

3



--------------------------------------------------------------------------------

“Valero Group” is defined in the Recitals to this Agreement.

“Tax” or “Taxes” means all forms of taxation, whenever created or imposed, and
whether imposed by a domestic, local, municipal, governmental, state, federation
or other body, but excluding taxes imposed by the United States, and without
limiting the generality of the foregoing, shall include net income, alternative
or add-on minimum, gross income, sales, use, ad valorem, gross receipts, value
added, franchise, profits, license, transfer, recording, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profit, custom duty, or other tax, governmental fee or other like assessment or
charge of any kind whatsoever, together with any related interest, penalties, or
other additions to tax, or additional amounts imposed by any such Tax Authority.

“Tax Attribute” means a Tax Item of a member of the Partnership Group reflected
on a Combined Return that is comparable to one or more of the following
attributes with respect to a Federal income tax consolidated tax return: a net
operating loss, a net capital loss, an unused investment credit, an unused
foreign tax credit, an excess charitable contribution, a U.S. federal minimum
tax credit or a U.S. federal general business credit (but not tax basis or
earnings and profits).

“Tax Authority” means a domestic governmental authority (other than the United
States) or any subdivision, agency, commission or authority thereof or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or imposition of any Tax (excluding the U.S. Internal
Revenue Service).

“Tax Controversy” means any audit, examination, dispute, suit, action,
litigation or other judicial or administrative proceeding initiated by Valero or
the Partnership or any Tax Authority.

“Tax Item” means any item of income, gain, loss, deduction or credit, or other
item reflected on a Tax Return or any Tax Attribute.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended Tax Return, claim for refund or
declaration of estimated tax) required to be supplied to, or filed with, a Tax
Authority in connection with the determination, assessment or collection of any
Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

Any term used but not capitalized herein that is defined in the Code or in the
Treasury Regulations thereunder shall, to the extent required by the context of
the provision at issue, have the meaning assigned to it in the Code or such
regulation.

 

4



--------------------------------------------------------------------------------

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS

Section 2.01 Manner of Filing.

(a) For periods that include the Effective Date and periods after the Effective
Date, Valero shall have the sole and exclusive responsibility for the
preparation and filing of, and shall prepare and file, all Combined Returns or
cause to be prepared and filed all Combined Returns. Valero shall be authorized
to take any and all action necessary or incidental to the preparation and filing
of a Combined Return, including, without limitation, (i) making elections and
adopting accounting methods, (ii) filing all extensions of time, including
extensions of time for payment of tax, (iii) filing claims for refund or credit,
or (iv) giving waivers or bonds.

(b) For periods that include the Effective Date and periods after the Effective
Date, the Partnership Group shall have the sole and exclusive responsibility for
the preparation and filing of, and shall prepare and file or cause to be
prepared and filed, all Tax Returns of the Partnership Group Members that are
not Combined Returns.

(c) Valero shall have sole discretion to include, or cause to be included, in a
Combined Return for any Tax any member of the Partnership Group for which
inclusion in such Combined Return is elective; provided, however, that the
Partnership Group Combined Tax Liability for any taxable period shall not exceed
the aggregate of (x) each such elective Partnership Group Member’s liability for
such Tax for such taxable period, computed as if such Partnership Group Member
were not included in such Combined Return and (y) the Partnership Group Combined
Tax Liability calculated for the Partnership Group Members for which inclusion
is not elective; and provided further, that Valero shall provide written notice
to the Partnership of Valero’s intent to include an elective Partnership Group
Member no later than 15 days prior to the due date of the first Tax Return
relating to the Tax and taxable period covered by such Combined Return. Valero
shall provide pro forma Tax Returns pursuant to Section 3.03 of this Agreement
to support the calculation of the amount of any decrease in the Partnership
Group Combined Tax Liability pursuant to this Section 2.01(c).

Section 2.02 Taxable Period. References to “taxable period” for any franchise or
other doing business Tax (including, but not limited to, the Texas franchise
Tax) shall mean the taxable period during which the income, operations, assets
or capital comprising the base of such Tax is measured, regardless of whether
the right to do business for another taxable period is obtained by the payment
of such Tax.

ARTICLE III

ALLOCATION OF TAXES

Section 3.01 Liability of the Partnership Group for Combined Taxes. For each Tax
for each taxable period that includes or begins on or after the Effective Date
and for which a Combined Return is filed, the Partnership Group Members included
in such Combined Return shall be liable to Valero for an amount equal to the
Partnership Group Combined Tax Liability in respect of such Tax.

 

5



--------------------------------------------------------------------------------

Section 3.02 Partnership Group Combined Tax Liability. With respect to each Tax
for each taxable period that includes or begins on or after the Effective Date
and for which a member of the Partnership Group is included in a Combined
Return, the Partnership Group Combined Tax Liability for such Tax for such
taxable period shall be the Tax for such taxable period as determined on a
Partnership Group Pro Forma Combined Return prepared:

(a) by including only the Tax Items of the members of the Partnership Group that
are included in the Combined Return and computing the liability of the
Partnership Group Members for such Tax as if such Partnership Group Members were
included in a separate consolidated or unitary group;

(b) except as provided in Section 3.02(e) hereof, using all elections,
accounting methods and conventions used on the Combined Return for such period;

(c) applying the Tax rate in effect for the Combined Return of the Combined
Group for such taxable period;

(d) assuming that the Partnership Group elects not to carry back any net
operating losses;

(e) assuming that the Partnership Group’s utilization of any Tax Attribute
carryforward or carryback is limited to the Tax Attributes of the Partnership
Group that would be available if the Partnership Group Combined Tax Liability
for each taxable period ending after the Effective Date were determined in
accordance with this Section 3.02; and

(f) applying any reduction required by Section 2.01(c).

Section 3.03 Preparation and Delivery of Pro Forma Tax Returns. Not later than
90 days following the date on which a Combined Return is filed with the
appropriate Tax Authority, Valero shall prepare and deliver to the Partnership
the related Partnership Group Pro Forma Combined Return calculating the
Partnership Group Combined Tax Liability attributable to the period covered by
such filed Combined Return; provided, however, that Valero’s untimely delivery
of such Partnership Group Pro Forma Combined Return shall not waive the
Partnership’s obligation to pay such Partnership Group Combined Tax Liability in
accordance with Section 3.04.

Section 3.04 Payment of Tax. Valero shall timely pay (or shall cause to be
timely paid) any Tax reflected on a Combined Return and (except for the
Partnership’s liability to Valero for the Partnership Group Combined Tax
Liability) hold harmless the Partnership for all liability for such Tax. In the
event Valero is required to make an estimated payment or deposit of any Tax of
any Combined Group which includes any member of the Partnership Group, Valero
shall calculate the portion, if any, of such estimated payment or deposit
attributable to the Partnership Group using a methodology similar to that
described in Section 3.02 (the “Partnership Group Deposit”) and shall present
such calculation to the Partnership. Within 5 days thereafter, the Partnership
shall pay the Partnership Group Deposit to Valero. Within 30 days after delivery
by

 

6



--------------------------------------------------------------------------------

Valero of a Partnership Group Pro Forma Combined Return to the Partnership
calculating the Partnership Group Combined Tax Liability with respect to a
Combined Return, the Partnership shall pay to Valero such Partnership Group
Combined Tax Liability less the amount of any Partnership Group Deposit relating
to the same Combined Return (or, if the Partnership Group Deposit exceeds the
Partnership Group Combined Liability, Valero shall pay the Partnership the
amount of any such excess).

Section 3.05 Subsequent Changes in Treatment of Tax Items. With respect to any
Combined Return for any taxable period beginning on or after the Effective Date,
in the event of a change in the treatment of any Tax Item of any member of a
Combined Group as a result of a Final Determination, within 30 days following
such Final Determination Valero shall provide the Partnership with an amended
Partnership Group Pro Forma Combined Return calculating the change, if any, to
the Partnership Group Combined Tax Liability resulting from such Final
Determination. Within 30 days after delivery of such amended Partnership Group
Pro Forma Combined Return, (i) Valero shall pay any decrease in the Partnership
Group Combined Tax Liability to the Partnership, and (ii) the Partnership shall
pay any increase in the Partnership Group Combined Tax Liability to Valero.

ARTICLE IV

CONTROL OF TAX PROCEEDINGS; COOPERATION AND EXCHANGE OF

INFORMATION

Section 4.01 Control of Proceedings. Except as provided in this Article IV,
Valero shall have full responsibility and discretion in handling, settling or
contesting any Tax Controversy involving a Tax Return for which it has filing
responsibility under this Agreement as well as all Tax Returns for all taxable
periods ending before the Effective Date. The Partnership shall have full
responsibility and discretion in handling, settling or contesting any Tax
Controversy involving a Tax Return for which it has filing responsibility under
this Agreement. Except as otherwise provided in this Article IV, any costs
incurred in handling, settling or contesting any Tax Controversy shall be borne
by the Party having full responsibility and discretion thereof.

Section 4.02 Cooperation and Exchange of Information.

(a) The Partnership shall cooperate fully at such time and to the extent
reasonably requested by Valero in connection with the preparation and filing of
any Tax Return or claim for refund, or the conduct of any audit, dispute,
proceeding, suit or action concerning any issues or other matters considered in
this Agreement. Such cooperation shall include, without limitation, the
following: (i) the retention and provision on demand of Tax Returns, books,
records (including those concerning ownership and Tax basis of property which
the Partnership may possess), documentation or other information relating to the
Tax Returns, including accompanying schedules, related workpapers, and documents
relating to rulings or other determinations by Taxing Authorities, until the
expiration of the applicable statute of limitations (giving effect to any
extension, waiver or mitigation thereof); (ii) the provision of additional
information, including an explanation of material provided under clause (i) of
this Section 4.02(a), to the extent such information is necessary or reasonably
helpful in connection with the

 

7



--------------------------------------------------------------------------------

foregoing; (iii) the execution of any document that may be necessary or
reasonably helpful in connection with the filing of a Tax Return by Valero or
its subsidiaries, or in connection with any audit, dispute, proceeding, suit or
action; and (iv) the Partnership’s commercially reasonable efforts to obtain any
documentation from a governmental authority or a third party that may be
necessary or reasonably helpful in connection with any of the foregoing. Valero
shall provide the Partnership, to the extent reasonably requested, with such
documentation or other information as is necessary for the Partnership to verify
the calculations set forth on the Partnership Group Pro Forma Combined Return.

(b) Each Party shall make its employees and facilities available on a reasonable
and mutually convenient basis in connection with any of the foregoing matters.

(c) If any Party fails to provide any information requested pursuant to
Section 4.02 hereof within a reasonable period, as determined in good faith by
the Party requesting the information, then the requesting Party shall have the
right to engage a public accounting firm to gather such information, provided
that 30 days’ prior written notice is given to the unresponsive Party and
provided that the unresponsive Party may request the use of an alternative
public accounting firm if such request is commercially reasonable. If the
unresponsive Party fails to provide the requested information within 30 days of
receipt of such notice, then such unresponsive Party shall permit the requesting
Party’s public accounting firm (or the firm agreed upon by the Parties) full
access to all appropriate records or other information as reasonably necessary
to comply with this Section 4.02 and shall reimburse the requesting Party or pay
directly all costs connected with the requesting Party’s engagement of the
public accounting firm.

ARTICLE V

WARRANTIES AND REPRESENTATIONS; PAYMENT OBLIGATIONS

Section 5.01 Warranties and Representations Relating to Actions of Valero and
the Partnership. Each of Valero and the Partnership warrants and represents to
the other that:

(a) in the case of Valero, it is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite power to carry out the transactions contemplated by this Agreement;

(b) in the case of the Partnership, it is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power to carry out the transactions contemplated by this
Agreement;

(c) it has duly and validly taken all action necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby;

(d) this Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation enforceable in accordance with its terms
subject, as to the enforcement of remedies, to (i) applicable bankruptcy,
reorganization, insolvency, moratorium or

 

8



--------------------------------------------------------------------------------

other similar laws affecting the enforcement of creditors’ rights generally from
time to time in effect and (ii) to general principles of equity, whether
enforcement is sought in a proceeding at law or in equity; and

(e) the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, or the compliance with any of the provisions
of this Agreement will not (i) conflict with or result in a breach of any
provision of its certificate of incorporation, by-laws, certificate of limited
partnership, limited partnership agreement or general partnership agreement,
(ii) breach, violate or result in a default under any of the terms of any
agreement or other instrument or obligation to which it is a party or by which
it or any of its properties or assets may be bound, or (iii) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to it or
affecting any of its properties or assets.

Section 5.02 Payment Obligations. Payments required by Article III shall be made
pursuant to the terms, and within the periods, set forth therein. To the extent
that a Party has a payment obligation to the other Party pursuant to this
Agreement other than a payment governed by Article III, (i) the payee Party
shall provide the payor Party with its calculation of the amount of such
obligation; (ii) the documentation of such calculation shall provide sufficient
detail to permit the payor Party to reasonably understand the calculation; and
(iii) all payment obligations shall be made to the payee Party or to the
appropriate Tax Authority as specified by the payee Party within 30 days after
delivery by the payee Party to the payor Party of written notice of a payment
obligation. Any disputes with respect to payment obligations under this
Agreement shall be resolved in accordance with Section 6.11 below.

Section 5.03 Prompt Performance. All actions required to be taken by any Party
under this Agreement shall be performed within the time prescribed for
performance in this Agreement, or if no period is prescribed, such actions shall
be performed promptly.

Section 5.04 Interest. Payments pursuant to this Agreement that are not made
within the period prescribed therefor in this Agreement shall bear interest
(compounded daily) from and including the date immediately following the last
date of such period through and including the date of payment at a rate equal to
the Federal short-term rate or rates established pursuant to Section 6621 of the
Code for the period during which such payment is due but unpaid. Where a payment
obligation is triggered by the delivery of a Partnership Group Pro Forma
Combined Return or other notice, any payment obligation of the delivering Party
shall begin bearing interest no later than the date on which such payment would
have been due had such notice been timely delivered, regardless of whether such
notice is timely delivered.

Section 5.05 Tax Records. The Parties to this Agreement hereby agree to retain
and provide on proper demand by any Tax Authority (subject to any applicable
privileges) the books, records, documentation and other information relating to
any Tax Return until the later of (a) the expiration of the applicable statute
of limitations (giving effect to any extension, waiver or mitigation thereof),
(b) the date specified in an applicable records retention agreement entered into
with a Tax Authority, (c) a Final Determination made with respect to such Tax
Return and (d) the final resolution of any claim made under this Agreement for
which such information is relevant.

 

9



--------------------------------------------------------------------------------

Section 5.06 Continuing Covenants. Each Party agrees (1) not to take any action
reasonably expected to result in a new or changed Tax Item that is detrimental
to any other Party and (2) to take any action reasonably requested by any other
Party that would reasonably be expected to result in a new or changed Tax Item
that produces a benefit or avoids a detriment to such other Party; provided that
such action does not result in any additional cost not fully compensated for by
the requesting Party. The Parties hereby acknowledge that the preceding sentence
is not intended to limit, and therefore shall not apply to, the rights of the
Parties with respect to matters otherwise covered by this Agreement.

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.01 Notice. Any notice, demand, claim, or other communication required
or permitted to be given under this Agreement (a “Notice”) shall be in writing
and may be personally served provided a receipt is obtained therefor, or may be
sent by certified mail return receipt requested postage prepaid, to the Parties
at the following addresses (or at such other address as one Party may specify by
notice to any other Party):

 

Valero at:   

Valero Energy Corporation

One Valero Way

San Antonio, Texas 78249

Attn: Chief Financial Officer

Facsimile: (210) 345-2497

Partnership at:   

Valero Energy Partners LP

c/o Valero Energy Partners GP LLC, its general partner

One Valero Way

San Antonio, Texas 78249

Attn: Chief Financial Officer

Facsimile: (210) 345-2267

A Notice which is delivered personally shall be deemed given as of the date
specified on the written receipt therefor. A Notice mailed as provided herein
shall be deemed given on the third business day following the date so mailed.
Notification of a change of address may be given by any Party to another in the
manner provided in this Section 6.01 for providing a Notice.

Section 6.02 Required Payments. Unless otherwise provided in this Agreement, any
payment of Tax required shall be due within 30 days of a Final Determination of
the amount of such Tax.

Section 6.03 Injunctions. The Parties acknowledge that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. The
Parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions of this Agreement in any court having jurisdiction, such
remedy being in addition to any other remedy to which they may be entitled at
law or in equity.

 

10



--------------------------------------------------------------------------------

Section 6.04 Further Assurances. Subject to the provisions hereof, the Parties
hereto shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby. Subject to the provisions hereof, each of the
Parties shall, in connection with entering into this Agreement, perform its
obligations hereunder and take any and all actions relating hereto, comply with
all applicable laws, regulations, orders, and decrees, obtain all required
consents and approvals and make all required filings with any governmental
agency, other regulatory or administrative agency, commission or similar
authority and promptly provide the other Parties with all such information as
such Parties may reasonably request in order to be able to comply with the
provisions of this sentence.

Section 6.05 Parties in Interest. Except as herein otherwise specifically
provided, nothing in this Agreement expressed or implied is intended to confer
any right or benefit upon any person, firm or corporation other than the Parties
and their respective successors and permitted assigns.

Section 6.06 Setoff. Except as provided by Section 2.01(c) of this Agreement,
all payments to be made under this Agreement shall be made without setoff,
counterclaim or withholding, all of which are expressly waived.

Section 6.07 Change of Law. If, due to any change in applicable law or
regulations or the interpretation thereof by any court of law or other governing
body having jurisdiction subsequent to the date of this Agreement, performance
of any provision of this Agreement or any transaction contemplated hereby shall
become impracticable or impossible, the Parties hereto shall use their best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such provision.

Section 6.08 Termination and Survival. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall remain in effect and its
provisions shall survive for the full period of all applicable statutes of
limitation (giving effect to any extension, waiver or mitigation thereof) or
until otherwise agreed to in writing by Valero and the Partnership, or their
successors.

Section 6.09 Amendments; No Waivers.

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by Valero and the Partnership, or in the case of a waiver, by the Party against
whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 6.10 Governing Law and Interpretation. This Agreement shall be governed
by and construed in accordance with the laws of the State of Texas, without
regard to its conflicts of laws rules.

 

11



--------------------------------------------------------------------------------

Section 6.11 Resolution of Certain Disputes. Any disagreement between the
Parties with respect to any calculation or other determination of any payment
obligation hereunder, which is not resolved by mutual agreement of the Parties,
shall be resolved by a nationally recognized independent accounting firm chosen
by and mutually acceptable to the Parties hereto (an “Accounting Referee”). Such
Accounting Referee shall be chosen by the Parties within fifteen (15) business
days from the date on which one Party serves written notice on another Party
requesting the appointment of an Accounting Referee, provided that such notice
specifically describes the calculations to be considered and resolved by the
Accounting Referee. The Accounting Referee shall resolve any such disagreements
as specified in the notice within 30 days of appointment; provided, however,
that no Party shall be required to deliver any document or take any other action
pursuant to this Section 6.11 if it determines that such action would result in
the waiver of any legal privilege or any detriment to its business. Any
resolution of an issue submitted to the Accounting Referee shall be final and
binding on the Parties hereto without further recourse; provided, however, that
should the Accounting Referee be unable to provide a requesting Party with an
opinion (at a “more likely than not” or greater level of confidence) that its
proposed resolution would be sustained under applicable law, the Parties may
pursue any other remedy available in law or in equity. The Parties shall share
the costs and fees of the Accounting Referee equally.

Section 6.12 Confidentiality. Except to the extent required to protect a Party’s
interests in a Tax Controversy, each Party shall hold and shall cause its
consultants and advisors to hold in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of its
counsel, by other requirements of law, all information (other than any such
information relating solely to the business or affairs of such Party) concerning
another Party or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (i) previously known by
the Party to which it was furnished, (ii) in the public domain through no fault
of such Party, or (iii) later lawfully acquired from other sources by the Party
to which it was furnished), and each Party shall not release or disclose such
information to any other person, except its auditors, attorneys, financial
advisors, bankers and other consultants and advisors who shall be advised of the
provisions of this Agreement. Each Party shall be deemed to have satisfied its
obligation to hold confidential information concerning or supplied by another
Party if it exercises the same care as it takes to preserve confidentiality for
its own similar information.

Section 6.13 Costs, Expenses and Attorneys’ Fees. Except as expressly set forth
in this Agreement, each Party shall bear its own costs and expenses incurred
pursuant to this Agreement. In the event a Party to this Agreement brings an
action or proceeding for the breach or enforcement of this Agreement, the
prevailing party in such action, proceeding, or appeal, whether or not such
action, proceeding or appeal proceeds to final judgment, shall be entitled to
recover as an element of its costs, and not as damages, such reasonable
attorneys’ fees as may be awarded in the action, proceeding or appeal in
addition to whatever other relief the prevailing party may be entitled. For
purposes of this Section 6.13, the “prevailing party” shall be the Party who is
entitled to recover its costs; a Party not entitled to recover its costs shall
not recover attorneys’ fees. No sum for attorneys’ fees shall be counted in
calculating the amount of the judgment for purposes of determining whether a
Party is entitled to recover its costs or attorneys’ fees.

 

12



--------------------------------------------------------------------------------

Section 6.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

Section 6.15 Severability. The Parties hereby agree that, if any provision of
this Agreement should be adjudicated to be invalid or unenforceable, such
provision shall be deemed deleted herefrom with respect, and only with respect,
to the operation of such provision in the particular jurisdiction in which such
adjudication was made, and only to the extent of the invalidity, and any such
invalidity or unenforceability in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction. All other
remaining provisions of this Agreement shall remain in full force and effect for
the particular jurisdiction and all other jurisdictions.

Section 6.16 Entire Agreement.

(a) This Agreement contains the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all other agreements,
whether or not written, in respect of any Tax between the Valero Group and the
Partnership Group.

(b) In the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of any other agreement between the Valero Group and
the Partnership Group the provisions of this Agreement shall take precedence and
to such extent shall be deemed to supersede such conflicting provisions under
the other agreement.

Section 6.17 Assignment. This Agreement is being entered into by Valero and the
Partnership on behalf of themselves and each member of the Valero Group and the
Partnership Group. This Agreement shall constitute a direct obligation of each
such member and shall be deemed to have been readopted and affirmed on behalf of
any entity that becomes a member of the Valero Group or the Partnership Group in
the future. Each of Valero and the Partnership hereby guarantee the performance
of all actions, agreements and obligations provided for under this Agreement of
each member of the Valero Group and the Partnership Group, respectively. Each of
Valero and the Partnership shall, upon the written request of the other, cause
any of their respective group members to formally execute this Agreement. This
Agreement shall be binding upon, and shall inure to the benefit of, the
successors, assigns and persons controlling any of the entities bound hereby for
so long as such successors, assigns or controlling persons are members of the
Valero Group or the Partnership Group or their successors and assigns.

Section 6.18 Fair Meaning. This Agreement shall be construed in accordance with
its fair meaning and shall not be construed strictly against the drafter.

Section 6.19 Titles and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
or to affect the meaning or interpretation of this Agreement.

Section 6.20 Construction. In this Agreement, unless the context otherwise
requires the terms “herein,” “hereof,” and “hereunder” refer to this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

VALERO ENERGY CORPORATION By:   /s/ Michael S. Ciskowski Name:   Michael S.
Ciskowski Title:   Executive Vice President and Chief Financial Officer VALERO
ENERGY PARTNERS LP By:   Valero Energy Partners GP LLC, its general partner By:
  /s/ Donna M. Titzman Name:   Donna M. Titzman Title:   Senior Vice President,
Chief Financial Officer and Treasurer

Signature Page to Tax Sharing Agreement